1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   HARRISON ORR, individually,       CIV. NO. 2:14-585 WBS EFB
13
                  Plaintiff,
14
     v.                                ORDER RE: ATTORNEY’S FEES AND
15                                     EXPENSES
     CALIFORNIA HIGHWAY PATROL, a
16   public entity; STATE OF
     CALIFORNIA, a public entity;
17   CALIFORNIA HIGHWAY PATROL
     OFFICERS BRAME, PLUMB, and
18   DOES 1-10 individually,
19                 Defendants.
20
21                               ----oo0oo----
22            This excessive force case is on remand from the Ninth

23   Circuit for recalculation of attorney’s fees.      After a 10-day

24   trial, a jury found for plaintiff only on certain claims against

25   defendant Plumb and awarded plaintiff $125,000.      The court then

26   awarded plaintiff $292,002.87 in attorney’s fees and expenses.

27   (Docket No. 203.)    On appeal, plaintiff challenged certain

28   rulings of this court, including various aspects of the court’s
                                       1
1    award of attorney’s fees.1

2               The Ninth Circuit largely affirmed the court’s rulings.

3    (Docket Nos. 220, 221.)    However, the Ninth Circuit held that

4    this court erred by reducing the attorney’s fee award based in

5    part on its determination that the verdict would not meaningfully

6    deter future violations by other officers.    The Ninth Circuit

7    explained that such finding was contrary to cases finding that

8    fee awards would in fact have a deterrent effect, and that this

9    court erred in relying on a law review article discussing

10   empirical evidence finding there was little deterrent effect.

11   The Ninth Circuit’s memorandum disposition concluded as follows:

12   “We therefore vacate the award and remand for recalculation of

13   fees.    On remand, the district court should reconsider or

14   otherwise justify its lodestar reduction in light of this

15   memorandum disposition.”

16              On remand, plaintiff essentially argues that the court

17   should reconsider its fee award in its entirety.    However, such

18   argument ignores the fact that the Ninth Circuit remanded for the

19   limited purpose of reconsidering or justifying this court’s

20   lodestar reduction.   The Ninth Circuit found no fault with the
21   majority of this court’s attorney’s fee award, including its

22   initial lodestar calculation, which resulted in a lodestar amount

23   of $423,575.   Nor does this court, on remand, find any fault with

24   its prior lodestar calculation, notwithstanding plaintiff’s

25   voluminous briefing before and after the appeal suggesting that a

26
27
          1    Defendants also appealed certain of the court’s
28   rulings, which were affirmed by the Ninth Circuit.
                                     2
1    different lodestar amount is appropriate.2

2                  Pursuant to the Court of Appeals’ mandate, however, the

3    court will revisit its decision to reduce the lodestar amount by

4    45%.       (See Docket No. 203 at 17-29.)   The court now clarifies

5    that the overwhelming majority of this reduction was based on

6    plaintiff’s limited success and not upon the court’s finding that

7    there was no meaningful deterrent effect to a fee award.

8                  The court will not repeat its prior analysis regarding

9    plaintiff’s limited success and incorporates its discussion from

10   its December 22, 2015 order.3      (See Docket No. 203 at 17-23.)     As

11   the court has observed, counsel plaintiff asked the jury to award

12   a total of $1.75 million against three defendants but the jury

13   awarded only $125,000 in compensatory damages against one

14   defendant on certain claims, which is only slightly more than 7%

15
            2   Notably, plaintiff raised many of the same arguments
16   on appeal that he does now. Plaintiff spent several pages of his
     briefs on appeal arguing, for example, that the hourly rates
17
     allowed by this court were too low, though the Ninth Circuit saw
18   no need to address this issue.
               Because the Ninth Circuit remanded for the limited
19   purpose of reconsidering or justifying the lodestar reduction,
     the court declines to recalculate the lodestar amount, or the
20   amount of fees for plaintiff’s fee application, to take in
     account any delay in payment. See Missouri v. Jenkins, 491 U.S.
21   274, 284 (1989) (“An adjustment for delay in payment is . . . an
22   appropriate factor in the determination of what constitutes a
     reasonable attorney’s fee under [42 U.S.C.] § 1988.”). Even
23   assuming the remand envisioned a full reconsideration of the
     attorney’s fees award, however, the court finds that there are no
24   “extraordinary circumstances” in this case that would merit a fee
     enhancement for delay. See Perdue v. Kenny A., 559 U.S. 542, 556
25   (2010).
26          3  The court also incorporates by reference its prior
27   discussion regarding an enhancement to the lodestar due to the
     contingent nature of this case. (See Docket No. 203 at 27-29.)
28
                                          3
1    of the damages sought by plaintiff.       That said, it is not so much

2    the disparity between what counsel asked the jury to award and

3    what the jury actually awarded that accounted for counsel’s

4    limited success.       Rather, it is the fact that counsel was

5    unsuccessful in recovering damages for plaintiff on his most

6    important claims.

7                  Plaintiff prevailed only on his claims against Officer

8    Plumb.       It was obvious from the verdict that the finding of

9    liability against Plumb was based on his punching plaintiff in

10   the stomach.       As should be clear from the Ninth Circuit’s

11   description of the incident in its Memorandum Disposition, it

12   took little skill or effort to persuade a jury to find against

13   Plumb on that claim.4      His punching a 76-year-old disabled man

14   who could barely stand without a cane, who posed no immediate

15   threat, and who had agreed to accompany the officers to the

16   station, was clearly an abuse of authority and nothing else. (See

17   Docket No. 220 at 2-4.)       The damages awarded against Plumb were

18   obviously based no more or no less on the pain and suffering

19   resulting of the blow to the stomach.

20                 What counsel failed to recover, however, were the
21   damages resulting from the conduct of Officer Brame.       It was the

22   claims against Brame which constituted the heart of plaintiff’s

23   case.       It was Brame who made the decision to pull plaintiff over

24   in the first place.       It was Brame who made the decision to place

25   plaintiff under arrest after failing the field sobriety tests on

26   the scene.       It was Brame who took plaintiff from the scene to the
27
             4 Even then, counsel was unsuccessful in obtaining an
28   award of punitive damages against Plumb.
                                     4
1    CHP office.     And it was Brame who made the decision to place

2    plaintiff in the County Jail overnight.     Had counsel succeeded on

3    those claims, or any of them, plaintiff’s damages might well have

4    approached the sum he was asking the jury to award.

5                The court entertains no doubt that plaintiff’s

6    attorneys are highly qualified and experienced in this field and

7    that they worked hard on this case.     They were nevertheless

8    unsuccessful in recovering on the predominating claims upon which

9    they might have prevailed.

10               First, Brame based the initial stop on his claim that

11   plaintiff’s car appeared to be weaving and going too slow.

12   However, the video did not show all that clearly that plaintiff’s

13   vehicle was weaving, and 55 mph was not necessarily too slow

14   under the circumstances.     The stop occurred on a stretch known as

15   the Marconi curve, which is generally thought to be dangerous

16   because vehicles do not move slow enough.     Moreover, it was

17   brought out, almost in passing, that Brame’s decision to stop and

18   cite plaintiff may have been motivated by his understanding that

19   he was expected to meet a quota of citations in that area.        Had

20   counsel been more emphatic in cross examination and argument on
21   those points, and convinced the jury that there were insufficient

22   grounds for the stop in the first place, plaintiff may have been

23   able to recover damages for everything that happened thereafter.

24               Second, Brame seemed to think that taking plaintiff to

25   the CHP office for further testing was a part of the initial

26   detention.     In fact, under the court’s instructions it was more
27   than a detention; it was an arrest, for which probable cause was

28   required.     In the court’s opinion, that fact was never clearly
                                        5
1    articulated to the jury, either in cross examination of Brame, in

2    the testimony of other witnesses, or in argument.   Had that been

3    made clear to the jury, Brame would have had a hard time

4    articulating probable cause for an arrest since plaintiff tested

5    negative for alcohol and both his driving and his failure to pass

6    the field sobriety test could be explained by his disability.

7              Third, the reason plaintiff was held in the County Jail

8    until 1:00 a.m. was never explained.   Had that been explored

9    further, and had some inference been raised that Brame played a

10   role in that decision, plaintiff might have recovered damages for

11   his humiliating and frightening experience of being held for

12   hours in a tank with drug dealers and other criminals while

13   everyone but him seemed to be being processed out earlier.

14             So it was that the principal defendant, against whom

15   plaintiff’s attorneys expended the bulk of their time and efforts

16   both before and during trial, escaped liability altogether, and

17   plaintiff recovered nothing on the claims which could have

18   yielded the bulk of the damages plaintiff sought.   While

19   plaintiff was a prevailing party under the law, no one with any

20   familiarity with the case could have considered the outcome a
21   major victory for plaintiff.5

22             It was primarily for those reasons discussed above that

23   the court concluded that plaintiff’s attorneys had limited

24   success on their claims.   The court had in its original order

25

26
          5    It might be said that the greatest victory for
     plaintiff’s side was the recovery of attorneys’ fees. As it is,
27   the court is awarding plaintiff’s attorneys over $300,000 in fees
     and expenses for recovering less than half that sum for their
28   client.
                                     6
1    reduced the fee award by 45% due to that limited success.      In

2    order to give effect to the Court of Appeals’ decision, and to

3    eliminate any consideration of the argument that the verdict

4    would not meaningfully deter future violations by other officers,

5    upon reconsideration, the court will now reduce the lodestar by

6    only 40%.    After reducing the lodestar figure of $423,575 by 40%,

7    plaintiff is entitled to $254,145 in attorney’s fees.

8                This court’s prior order granting attorney’s fees

9    awarded $30,360 to plaintiff for “fees on fees,” e.g., the

10   attorney’s fees incurred drafting the original request for

11   attorney’s fees, and $28,676.57 for expenses.6   (Docket No. 203

12   at 31-37.)   The Ninth Circuit found no error with these amounts,

13   and this court incorporates by reference its prior discussion

14   granting these fees and expenses.    Plaintiff is therefore

15   entitled to $30,360 for fees on fees and $28,676.57 for expenses.

16               Plaintiff also requests $55,555 in fees for 99.75 hours

17   of his counsel’s work after the Ninth Circuit’s remand.       However,

18   given the limited remand by the Ninth Circuit, there is no reason

19   why plaintiff’s counsel should have spent almost 100 hours

20   working on this case after the remand.   Indeed, it appears that
21   the vast majority of this time was spent seeking to relitigate

22   the entire fee award, rather than addressing the court’s

23

24        6    The court’s prior order reduced the award for expenses
     25% based on plaintiff’s limited success, explaining that
25   “[a]lthough all of plaintiff’s claims arose from a single
26   incident, the trial definitely would not have lasted as long as
     it did if plaintiff had not pursued his unsuccessful claims
27   against Brame and the CHP or challenged the arrest for driving
     under the influence.” (Docket 203 at 36-37.) The court sees no
28   reason to change this finding.
                                     7
1    reduction of the lodestar amount based in part on the court’s

2    determination that a fee award would not meaningfully deter

3    future violations by other officers.7

4              The court declines to award fees for time spent by

5    plaintiff’s counsel addressing issues other than the deterrent

6    effect of a fee award.   Plaintiff’s briefing does not specify

7    what time was spent addressing the deterrent of effect of a fee

8    award, and therefore the court cannot determine what fees were

9    incurred addressing the deterrent effect.   However, the court

10   estimates that plaintiff’s lead counsel (either Pearl, Haddad, or

11   Sherwin) should have spent no more than 10 hours on this case

12   after remand, given the limited scope of the remand.    Taking the

13   $400 hourly rate previously determined by the court for

14   plaintiff’s lead counsel plus a $30 enhancement for the increase

15   in plaintiff’s lead counsel’s rates since 2015, the court will

16   award an additional $4,300 for fees on fees on remand.8

17             In sum, the court will award $317,481.57 in attorney’s

18   fees and expenses, calculated as follows:

19        Lodestar:                                  $ 254,145.00

20        Fees on Fees (prior to appeal)             $   30,360.00
21        Fees on Fees (on remand)                   $      4,300.00

22
          7     The court reiterates that most of the arguments
23   plaintiff raises now were already raised in plaintiff’s original
     request for attorney’s fees and on appeal, and this court
24   previously found that allowing 75.9 hours of work was “more than
     adequate” for the initial fee motion. (Docket No. 203 at 33.)
25

26
          8    Plaintiff was also awarded attorney’s fees on appeal by
     the Ninth Circuit and plaintiff’s motion for attorney’s fees was
27   referred to the appellate commissioner for determination of an
     appropriate amount of fees. That motion appears to be still
28   pending.
                                     8
1        Expenses:                     $   28,676.57

2        TOTAL AWARD:                  $ 317,481.57

3              IT IS SO ORDERED.

4    Dated:   October 2, 2018

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   9
